 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDJohn S. Barnes CorporationandLodge 1553,Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO. Case 13-CA-10757February 29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a charge filed on July 15, 1971, by Lodge 1553,International Association of Machinists and AerospaceWorkers, AFL-CIO, herein called the Union, and dulyserved on John S.BarnesCorporation, herein called theRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director for Re-gion 13, issued a complaint on August 31, 1971, againstRespondent, alleging that Respondent had engaged inand wasengagingin unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended.Copies of the charge, com-plaint, and notice of hearing before a Trial Examinerwere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 30, 1971, fol-lowing a Board election in Case 13-RC-10159, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about July 9, 1971, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so. OnSeptember 13, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On November 18, 1971, counsel for the GeneralCounsel, filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 29,1971, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-'Official notice is taken of the record in the representation proceeding,Case 13-RC-10159, as the term "record" is defined in Secs 102 68 and102.69(£) of the Board's Rules and Regulations,Series 8, asamended SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (CA 4,1968);Golden Age Beverage Co.,167 NLRB 151;Intertype Co. v. Penello,269 F.Supp 573 (D.C. Va., 1967),Follett Corp.,164 NLRB 378, enfd. 397F 2d 91 (C.A 7, 1968), Sec 9(d) of the NLRA.tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTCounsel for the General Counsel contends that allissues in dispute herein were decided by the Board inthe representation proceeding, Case 13-RC-10159,and that he is therefore entitled to summary judgmentas a matter of law.The basic position of the Respondent in its answer tothe complaint and response to the Notice To ShowCause2 is that the certification is invalid because of itsobjections to the second election and the alleged inap-propriateness of the unit in which the election was held.The record in the representation proceeding showsthat, pursuant to the Regional Director's Decision andDirection of Election, as amended, an election was con-ducted on August 12, 1964, in the stipulated unit ofproduction and maintenance employees. The Unionfailed to receive a majority of the votes cast, and there-after filed timely objections to the conduct of the elec-tion, which were consolidated with several unfair laborpractice complaints against Respondent for hearingbefore a Trial Examiner.The Trial Examiner,inter alia,found the Respondent had violated Section 8(a)(5) ofthe Act and excluded four classifications from the de-scription of the appropriate unit. On January 23, 1970,the Board issued a Decision, Order, and Direction ofSecond Election.' The Board,inter alia,reversed theTrialExaminer's 8(a)(5) finding and increased thenumber of employees in the appropriate unit by two'without changing the modified unit description, as de-termined by the Trial Examiner. On May 21, 1970, thesecond election was held in the unit set forth in theNotice of Election, which, except for the payrollperiod, was identical to the bargaining unit found, ap-propriate by the Trial Examiner and adopted by theBoard. Of 172 ballots cast, 85 were for, and 75 against,the Union, with 12 votes being challenged, which weredeterminative of the election results.On May 28, 1970, the Respondent filed timely objec-tions alleging in substance that the following conductinterfered with a free choice in the election: (1) theUnion's distribution of handbills containing a facsimileof an NLRB Order with partisan messages attached;(2) Board agents' posting and distribution of electionnotices which described a voting unit different from the2The Board has considered all documents filed by Respondent, includingits reply to General Counsel's response to Respondent's opposition to Mo-tion for Summary Judgment.John S. Barnes Corporation,180 NLRB 911.°Ibid,fn. 4195 NLRB No. 123 JOHN S. BARNES CORPORATIONunit for the first election; (3) the Union's distributionof a handbill containing a marked ballot facsimile; (4)theUnion's distribution of a handbill containingmaterial misrepresentations; and (5) union agents' con-versations with, and surveillance of, prospective voters,and electioneering in the pollingarea.On November23, 1970, the Boardissued anOrder, adopting the Re-gionalDirector's recommendations that the Respond-ent's objections be overruled and challenges to twoballots be sustained; it also directed a hearing on theremainingchallenges.On June 30, 1971, the Boardissued a Decision and Certification of Representative(unpublished), adopting the Hearing Officer's findingsand recommendations, which sustained the challengeto one ballot and overruled the remaining nine chal-lenges,and certifying the Union as the employees' rep-resentative in the appropriate unit.Respondent argues that the BoardinBarnes,supra,rejected the Trial Examiner's modified unit description,and that theissueof the appropriate unit was not re-solved by the Board's allegedpro formaadoption of theRegionalDirector's finding overruling the Respond-ent's objection based on the asserted alteration of thestipulated unit.We find no merit in these contentions.The Board, in its Decision and Order inBarnes, supra,adopted the Trial Examiner's unit description as theappropriate unit in which the second election was di-rected and held, and the Board affirmed the appropri-ateness of the modified unit in its Order adopting theRegional Director's recommendation overruling theRespondent's objections and in its Decision and Certifi-cation of Respresentative.We have again consideredthe issue of the description of the appropriate, unitraised by the Respondent in the instant proceeding andfind that the unit, as described in the complaint herein,is appropriate.'It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section8(a)(5) isnot entitled to relitigateissueswhich were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding,' and the Respondent does notoffer to adduce at a hearing any newly discovered orSIt is,moreover, apparent that any variance between the unit as de-scribed in the Regional Director's Decision and Direction of Election andthe unit as described for purposes of the second election and certificationdoes not affect the basic appropriateness of the certified unit, or the Union'smajority therein at the time of the second election, or the ability of theparties to bargain in that unit; consequently, any such variance is not a validdefense to the complaint, and other means exist for resolving any genuineissue concerning the unit description'Alterman Transport Lines, Inc,187NLRB No. 144, fn. 6,The May Department Stores Company,186 NLRBNo 17, fn. 56SeePittsburgh Plate Glass Ca. v N.L.R.B.,313 U.S 146, 162 (1941),Rules and Regulations of the Board, Secs. 102.67(f) and 102 69(c).657previously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.'We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, maintains itsprincipal office and place of business at Odin IndustrialPlaza,Rockford, Illinois, and is, and has been at alltimes material herein, engaged in the manufacture ofhydraulic pumps and machine tool structures. Duringthe last calendar or fiscal year, the Respondent hasshipped goods valued in excess of $50,000 directly topoints outside the State of Illinois.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLodge 1553,International Association of Machinistsand AerospaceWorkers, AFL-CIO,is a labor organi-zation within the meaning of Section2(5) of the Act.'Respondent's answer also denies the allegations of the complaint per-taining to the Union's requests and the Respondent's refusals to bargain inthe certified unit except it admits that on August 9, 1971, it declined tofurnish the Union with information previously requested or to meet andbargain with the Union Attached to the General Counsel's Motion forSummary Judgment, as Exhibit "S", is a letter to the Union dated August9, 1971, in which Respondent declined to furnish the Union with the infor-mation requested in its letters of July 2 and August 3, 1971, or to meet andbargain with the Union in the certified unit. In its Response to the NoticeTo Show Cause, the Respondent neither alludes to nor seeks to controvertthe Union's requests for bargaining and the Respondent's reply thereto,which are attached to the Motion for Summary Judgment (Exhibits 0, P,Q, R, and S). Thus, the truth of the factual allegations of the complaint iseither expressly admitted by the Respondent in its answer to the complaintor stands admitted by virtue of the uncontroverted factual averments in theGeneral Counsel's motionThe May Department Stores Company,186NLRB No.17, Carl Simpson Buick, Inc.,161 NLRB 1389 Accordingly, weagree with the General Counsel that the Respondent has raised no issueslitigable in the unfair labor practice proceeding before us, and that all of theallegations of the complaint are deemed to be admitted as true 658DECISIONSOF NATIONALLABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees in-cluding plant clerical employees, tool crib attend-ants, timekeepers, shipping and receiving clerks,outside truckers, stockroom attendants, janitors,and servicemen at the Respondent's Rockford, Il-linois,plant, and excluding office clerical em-ployees,professionalemployees,guards,andsupervisors as defined in the Act.2.ThecertificationOn May 21, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 13 designated the Union as their representa-tive for the purpose of collectivebargainingwith theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton June 30, 1971, and the Union continues to be suchexclusive representative within themeaningof Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 2, 1971, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-describedunit.Commencing on or aboutJuly 9, 1971, and continuing at all times thereafter todate, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceJuly 9, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand isengagingin unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A.5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A.10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.John S. Barnes Corporation is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Lodge 1553, International Association of Machin-ists and Aerospace Workers, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees, in-cluding plant clerical employees, tool crib attendants,timekeepers, shipping and receiving clerks, outsidetruckers, stockroom attendants, janitors, and service-men at the Respondent's Rockford, Illinois, plant andexcluding office clerical employees, professional em-ployees, guards, and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act.4. Since June 30, 1971, the above-named labor orga-nization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collectivebargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about July 9, 1971, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargaining JOHN S.BARNES,CORPORATIONrepresentative of all the employees of Respondent inthe appropriate unit,Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with, restrained, and coerced, and is in-terfering with,restraining,and coercing,employees inthe exercise of the rights guaranteed to them in Section,7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders that Respondent, John S. BarnesCorporation,itsofficers,agents,successors,and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Lodge 1553, International As-sociation of Machinist and Aerospace Workers, AFL-CIO, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All productionand. maintenance employees in-cluding plant clerical employees, tool crib attend-ants, timekeepers, shipping and receiving clerks,outside truckers, stockroom attendants, janitors,and servicemen at the Respondent's Rockford, Il-linois,plant, and excluding office clerical em-ployees,professionalemployees,guards,andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay,wages, hours, and other terms andconditions of employment,and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Post at its Rockford, Illinois, plant copies of theattached notice marked "Appendix."' Copies of siad659notice, on forms provided by the Regional Director forRegion 13 after being duly signed by Respondent'srepresentative, shall be posted by Respondent immedi-ately upon receipt thereof,and be maintained by it for'60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 13, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employment with Lodge1553,International Association of Machinists andAerospace Workers, AFL-CIO,as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranted them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:Allproductionandmaintenance em-ployees including plant clerical employees,tool crib attendants, timekeepers, shippingand receiving clerks, outside truckers, stock-room attendants,janitors,and servicemen attheRespondent's Rockford, Illinois, plant,and excluding office clerical employees,professional employees,and supervisors asdefined in the Act.JOHN S. BARNESCORPORATION(Employer)'In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board " 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedByAny questions concerning this notice or compliance(Representative)(Title)with its provisions may be directed to the Board'sOffice,Everett McKinley Dirksen Building, Room- 881,This is an official notice and must not be defaced by,219 South Dearborn Street,Chicago, Illinois 60604,anyone.Telephone 312-353-7572.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.